Bowles, Justice.
This appeal is from an order of Gwinnett Superior Court following a jury verdict awarding alimony to the wife and dividing jointly owned property between the parties. Appellant-husband complains that the verdict of the jury is not supported by the evidence and is clearly excessive as a matter of law.
We have reviewed the record and find ample evidence to support the jury’s verdict, including their finding that certain debts were individual, not corporate, obligations. There is no merit to appellant’s contention that the alimony award is excessive.

Judgment affirmed.


All the Justices concur.